Citation Nr: 0201548	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  96-30 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for additional left eye disability claimed 
to be the result of hospitalization and medical or surgical 
treatment by the Department of Veterans Affairs from June 29 
to August 21, 1993.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant had active service from February 1945 to 
February 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the St. Petersburg 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was last before the Board in April 1998, 
when it was remanded to the RO for further development, which 
has now been completed.  

The current evidentiary record includes copies of all 
relevant VA medical records, copies of private medical 
records, and a current examination of the appellant together 
with a very comprehensive and convincing medical opinion 
concerning the merits of the present claim.  The veteran and 
his representative have been informed of the evidence needed 
to support the claim.  It does not appear to the Board that 
there is a reasonable possibility presented in this case that 
further evidentiary development would help the appellant 
substantiate his claim or change the outcome of the claim.  
It has not been indicated that additional pertinent records 
are available.  Accordingly, no further notification to the 
appellant or additional evidentiary development is required 
pursuant to the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) or any other 
statute or Federal regulation.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001)).


FINDINGS OF FACT

1.  The appellant suffered a detached left retina in mid-June 
1993, but declined to undergo immediate surgical correction 
at a private medical facility as recommended by his private 
ophthalmologist.  

2.  VA facilities were unavailable until July 7, 1993, when a 
scleral buckle procedure was performed.  This was initially 
successful, but the left retina subsequently became detached 
again.  

3.  A second scleral buckle procedure was performed by VA on 
July 21, 1993.  This also was initially successful, but the 
left retina again became detached subsequently.  

4.  On August 17, 1993, the appellant underwent a left 
vitrectomy with gas fluid exchange at a VA facility.  The 
next day, laser treatments around the retinal surgical sites 
were performed on a fee-basis.  Again, these VA treatments 
were initially successful, but eventually vision in the left 
eye was lost.  Further treatment options, including 
enucleation, were discussed by VA staff with the appellant, 
but he was not interested.  

5.  The veteran's current level of visual dysfunction in the 
left eye is not secondary to the surgical interventions or 
other treatment performed by VA in 1993.  

6.  The appellant's current left eyelid dysfunction is not an 
adverse consequence of surgery or other treatment performed 
by VA.  It is either age-related or the intended consequence 
of non-VA surgery performed in April 1996 to protect the eye.  


CONCLUSION OF LAW

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991) for additional disability resulting from VA 
hospitalization and medical or surgical treatments in 1993 is 
not established.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 3.358, 3.800 (1993-97).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because this claim was pending before October 1, 1997, it is 
governed by the provisions found at 38 U.S.C.A. § 1151 (West 
1991) as interpreted by the U.S. Supreme Court in Brown v. 
Gardner, 513 U.S. 115 (1994), rather than by the current, 
more restrictive version of this statute.  38 U.S.C.A. § 1151 
(West 1991) provides that the VA will compensate claimants 
for any "additional disability" directly resulting from VA 
hospitalization and medical or surgical treatment (regardless 
of the questions of VA negligence or fault) except for the 
"natural progression" of the disease or injury treated by 
VA which occurs after the date of VA treatment in question, 
and except for the "necessary consequences" (i.e., the 
intended consequences as opposed to merely foreseeable 
consequences) of the VA treatment in question.  Brown v. 
Gardner, 513  U.S. 115, 115 S. Ct. 552 (1994).  

In October 2000, the complete claims file, including copies 
of all relevant VA medical records, was reviewed by a VA 
staff physician with appropriate qualifications who then 
examined the appellant's eyes and visual acuity.  This 
opinion sets out all pertinent evidence.  For the sake of 
expediency, the Board will not set out all the evidence that 
is summarized in the opinion.  After reviewing all the 
pertinent evidence, and the Board remand, the resulting 
medical report included the following:  

ASSESSMENT:  This patient apparently developed a 
retinal detachment two weeks prior to being seen at 
[a] Veterans' Hospital on June 29, 1993.  At that 
time, he was advised by his primary care physician 
to receive surgery for his retinal detachment.  The 
patient refused surgery at that time by his primary 
medical doctor, and instead waited and [sic] 
additional length of time to be seen at [the] 
Veterans' Hospital.  

At the time of his first appointment, with the 
Veteran's [sic] Hospital, his visual acuity had 
already declined to 20/200 in the left eye with no 
improvement by pinhole.  The patient was seen on 
the same day by Dr. [P.].  Visual acuity of 20/200 
indicates a macula-off retinal detachment.  

The patient was then scheduled for surgical repair 
of his left eye for June 30, 1993.  The initial 
surgical repair was canceled due to operating room 
unavailability and the repair took place on July 7, 
1993, at which time a scleral buckle was performed.  
In the initial postoperative period, the patient's 
retina remained attached; however, the retina 
became re-detached on July 16th and a second 
surgery was scheduled for July 21, 1993, at which 
time the scleral buckle was revised without 
complications.  Postoperatively, it was noted that 
the retina was attached with a visual acuity of 
20/800.  Once again, approximately three weeks 
after surgery, it was noted that the retina had re-
detached again.  The patient was again scheduled 
for a repair of the retinal detachment on 
August 18, 1993.  At this time, a pars plana 
vitrectomy with a gas-fluid exchange was performed 
without complication.  The patient's visual acuity 
after surgery was initially light perception, 
improving to hand motion.  By examination on 
October 29, 1993, the patient's vision was noted to 
be count fingers with an additional inferior 
retinal detachment.  At this time silicone @@@ 
versus C3F8 was recommended.  The patient's next 
visit was on November 24, 1993.  At this time, the 
patient was noted to be no light perception with a 
painful eye.  Options were discussed, including 
retrobulbar ethanol as well as enucleation.  The 
patient refused these options at this time.  It 
should also be noted that the patient was without 
eye drops for three weeks in October.  

On December 13, 1993, an examination was performed 
for compensation and pension [purposes] and the 
visual acuity was noted at that time to be count 
fingers at six inches to one foot with a relevant 
afferent pupillary defect in the left eye.  This is 
inconsistent with a prior examination noting no 
light perception.  Thus, it is unlikely to 
impossible for the patient to have been no light 
perception at the November 24, 1993 examination.  
The eye manifestations present prior to July 7, 
1993 were a retinal detachment in the left eye with 
a visual acuity of 20/200, indicating a macula-off 
retinal detachment.  The current manifestations in 
the left eye are no light perception with a mild 
ptosis probably related to a partial left 
tarsorrhaphy on the left eye.  

After a thorough review of the records, once the 
patient sought treatment at [the] Veterans' 
Hospital, all appropriate surgeries were performed 
in a timely manner.  The delay in surgery on 
June 30, 1993 to July 7, 1993 would not have 
affected the patient's final visual outcome in a 
patient with a macula-off retinal detachment.  It 
is also unlikely that the three-week period in 
which the patient did not take his drops in October 
of 1993 would have had an impact on the patient's 
final visual outcome.  In addition, the retinal 
surgeries performed were all initially successful 
in the early postoperative period.  Additional 
surgical options were offered to the patient, which 
may have prevented the patient's current level of 
visual function.  

There is no evidence in the records that the 
patient's current visual function is related to the 
procedures performed at [the] Veterans' Hospital.  
For the patient to have no light perception vision 
related to surgery, his decrease in vision would 
have had to have occurred immediately in the 
postoperative period, during the surgery or within 
days of the surgery.  Possible causes would have 
been a central retinal artery occlusion, 
inadvertent injection of gentamicin into the eye or 
endophthalmitis, none of which is there any 
evidence of, either from the record or from the 
patient's statements.  

The patient's current level of decreased visual 
function can be attributed to three possible 
causes:  
1.  The delay of the patient himself in seeking 
medical attention and surgical treatment for his 
decreased visual acuity in June of 1993.  
2.  The fact that the retina became re-detached 
after all appropriate surgical interventions were 
performed.  It should be noted that additional 
surgical intervention was offered to the patient at 
that time.  
3.  A subsequent event in the eye not related to 
surgery including a central retinal arterial 
occlusion may have developed after December of 
1993.  

With regard to the patient's current eyelid 
pathology, evidently a lateral tarsorrhaphy, which 
is a fusing together of the lateral eyelid margins 
in order to protect the cornea, was performed at 
some point in  time.  No records are available to 
confirm this.  [NOTE: This operation appears to 
have been performed at a private eye clinic in 
April 1996.]  The patient's current eyelid 
manifestations are consistent with the intended 
surgical outcome of a lateral eyelid tarsorrhaphy.  
Ptosis, which is a drooping of the superior lateral 
eyelid, maybe [sic] secondary to age or due to the 
fact that the superior eyelid is pulled down 
slightly in the tarsorrhaphy.  This is an intended 
response in order to protect the eye.  

In summation:
1.  The patient's current level of visual 
dysfunction in the left eye is not secondary to 
surgical intervention performed at [the] Veterans' 
Hospital in 1993.  
2.  The patient's current level of eyelid 
dysfunction is either age-related or intended in 
order to protect the eye, and is not an adverse 
consequence of surgery.  

Despite ample opportunity to do so, the appellant and his 
representative have not offered any competent medical 
evidence to rebut the informed medical opinion quoted above.  
As laypersons without medical training or expertise, their 
own speculations as to the consequences of VA hospitalization 
and medical or surgical treatment in 1993 are not convincing 
or, indeed, creditable or probative on the essentially 
medical questions presented by this appeal.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Likewise, the Board is prohibited from 
relying upon its own unsubstantiated opinion concerning such 
medical questions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

On the other hand, the Board finds the extensive and 
comprehensive medical opinion previously quoted in this 
decision to be extremely probative; and, in the absence of a 
credible alternative, the Board must recognize this medical 
opinion as determinative of the present appeal.  It thus 
appears that the appellant's current left eye problems 
represent the natural progression of the left detached retina 
for which the appellant unwisely (and against medical advice) 
waited more than two weeks before obtaining medical and 
surgical treatment.  Given this substantial delay, the 
unsatisfactory results of the VA hospitalization and medical 
and surgical treatment at issue in this appeal were probably 
inevitable despite the best efforts of the VA surgeons and 
medical staff.  The possibility of one or more intercurrent 
and independent causes for the appellant's current left eye 
problems also cannot be dismissed in view of the 
aforementioned medical opinion.  


ORDER

The appeal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

